Citation Nr: 1213999	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUES
 
1.  What evaluation is warranted for right lower extremity sciatic nerve paralysis from December 7, 2007? 
 
2.  What evaluation is warranted for left lower extremity sciatic nerve paralysis from December 7, 2007? 
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
 
  
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
  
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and her spouse

ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1974 to October 1978. 
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 
 
In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claim file.  During the hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability.  Therefore, this issue is before the Board.  Rice v. Shinseki, 22 Vet. App 447 (2009). 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
A review of the record in this case raises questions as to the current severity of the Veteran's bilateral lower extremity sciatic nerve paralysis.  In this regard, the Veteran was last afforded a VA examination in July 2010.  While it was noted that an August 2009 electromyographic study showed no evidence of lumbar radiculopathy, the July 2010 examiner diagnosed radiculopathy, and the appellant reported foot drop.   
 
Notably at her September 2011 Travel Board hearing, the Veteran testified that had bilateral lower extremity numbness, but that she did not experience radiculopathy and numbness until two months after the August 2009 electromyographic study.   She testified that she suffered from left foot drop, and that she might have right foot drop as well.  Hence, she presented testimony that her disability had worsened since the last VA examination.  
 
Considering the evidence delineated above, the Board finds that a VA examination is needed prior to deciding the Veteran's claim.  The record is unclear as to whether the Veteran is experiencing symptomatology related to the service connected lumbar radiculopathy.  While the reported symptoms could be related to the radiculopathy, the August 2009 nerve tests were negative.  Hence, a VA examination is needed to clarify the severity of the symptomatology.  Under the circumstances, the Board finds that an additional, more contemporaneous VA examination is appropriate prior to a final adjudication of the Veteran's claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 
 
Finally, based on the testimony at the September 2011 Travel Board hearing, it was apparent that the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.  In Rice, the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain all additional treatment records since October 2009 from the Altoona and Pittsburgh VA Medical Centers for treatment of her service connected bilateral lower extremity disorders.   If the RO cannot locate any identified record, the RO  must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 
 
2.  Thereafter, the Veteran must be afforded a VA neurological examination to determine the current severity of her sciatic nerve paralysis of the right and left legs.  The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of her claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158 , 3.655 (2011). 
 
All necessary tests, including electromyographic and nerve conduction tests, if deemed necessary to properly assess the severity of the disabilities, should be conducted.  Following completion of the examination and in accordance with the latest worksheets for rating nerve disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her service-connected bilateral sciatic nerve paralysis.  The examiner must address how, if at all, these disorders impact the appellant's ability to work.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by all examiners prior to completion of any examination.  Further the examiner must review all pertinent records available in Virtual VA.  The examiner must document that review by providing the dates of the records that were reviewed on Virtual VA.  A complete rationale must be provided for any opinion offered.
 
3.  After the development requested has been completed, the RO/AMC should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner has reviewed all pertinent records on Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 
 
4.  The RO/AMC should then readjudicate the Veteran's claims for increased evaluations for paralysis of the sciatic nerve of the right and left lower extremities.  The RO/AMC must also formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.   Should any benefit sought on appeal be denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case, including all laws and regulations governing the award of a total disability rating based on individual unemployability due to service-connected disorders.  An appropriate period of time should be allowed for response.   Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. 
  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


